Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 31 is objected to because of the following informalities: “display of the virtual object” (line 2) appears that it should be “display the virtual object.”
Claim 41 is objected to because of the following informalities: “objet” (line 26) appears that is should be “object.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “user input device,” in claim 32, which corresponds to “the group consisting of at least one head tracking sensor, at least one eye tracking sensor, at least one gesture and motion recognition sensor, and at least one face and facial expression recognition sensor,” (see para [0013] of Applicant’s specification as originally filed, which is another term interpreted under 35 U.S.C. 112(f), which has no corresponding structure; “head tracking technology,” in claims 34 and 42, which corresponds to “head tracking sensor,” which is another term interpreted under 35 U.S.C. 112(f), which has no corresponding structure; “eye tracking technology,” in claims 36 and 43, which corresponds to “eye tracking sensor,” which is another term interpreted under 35 U.S.C. 112(f), which has no corresponding structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 30-49 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 30, the claim language “causing tracking of one or more movements of a user to generate tracking data” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of tracking movements of the user, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 32, the claim terms “user input device,” “head tracking sensor,” “eye tracking sensor,” “gesture and motion recognition sensor,” and “face and facial expression recognition sensor,” do not have sufficient written description.  These terms are interpreted under 35 U.S.C. 112(f), and the corresponding structure could not be found in the specification.  The examiner requests Applicant’s assistance in determining where support may be found or have the subject matter canceled from the claims.
For claims 34 and 42, the claim terms “head tracking technology” and “head tracking sensor” do not have sufficient written description.  These terms are interpreted under 35 U.S.C. 112(f), and the corresponding structure could not be found in the specification.  The examiner requests Applicant’s assistance in determining where support may be found or have the subject matter canceled from the claims.
For claims 36 and 43, the claim terms “eye tracking technology” and “eye tracking sensor” do not have sufficient written description.  These terms are interpreted under 35 U.S.C. 112(f), and the corresponding structure could not be found in the specification.  The examiner requests Applicant’s assistance in determining where support may be found or have the subject matter canceled from the claims.
For claim 41, the claim language “causing tracking of movements of one or more of a head of the user or at least one eye of the user during the eye condition assessment or correction activity to generate tracking data” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of tracking movements of the user, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 47, the claim language “tracking, via tracking technology associated with the head-mountable display device, movements of one or more of a head of the user or at least one eye of the user during the eye condition assessment or correction activity to generate tracking data via the computing apparatus” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of tracking movements of the user, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 48, the claim language “wherein the performing the one or more of vision assessment or vision correction comprises an individual user session, and the iteratively performing the plurality of steps until the target value is reached is performed within the individual user session” appears to be new matter.  The examiner could not find these exact terms in the written description and although the exact terms do not need to be used in the claims as they are in the specification, the examiner could not find any corollaries either.  The examiner respectfully requests Applicant’s assistance in determining where support may be found or have the subject matter canceled from the claim.
For claim 49, the claim language “wherein the performing the one or more of vision assessment or vision correction comprises a plurality of user sessions, and the iteratively performing the plurality of steps until the target value is reached is performed over the plurality of user sessions” appears to be new matter.  The examiner could not find these exact terms in the written description and although the exact terms do not need to be used in the claims as they are in the specification, the examiner could not find any corollaries either.  The examiner respectfully requests Applicant’s assistance in determining where support may be found or have the subject matter canceled from the claim.
Dependent claim(s) 31-40, 42-46, and 48-49 fail to cure the deficiencies of independent claim(s) 30, 41, and 47, thus claim(s) 30-49 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 30-49 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 30, the claim term “having” (line 11) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open. 
For claim 30, the claim term “having” (line 21) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 30, the claim term “the plurality of steps” (line 22) lacks antecedent basis and therefore the examiner cannot ascertain what steps are being referred to.  The claim is examined as referring to the displaying, receiving, tracking, determining, and modifying steps.
For claim 32, the claim terms “user input device,” “head tracking sensor,” “eye tracking sensor,” “gesture and motion recognition sensor,” and “face and facial expression recognition sensor,” are ambiguous.  These terms are interpreted under 35 U.S.C. 112(f), and the corresponding structure could not be found in the specification.  Therefore it is unclear what the metes and bounds of the structure of these terms are.  The claims are examined as meaning as structure capable of performing the recited function.
For claims 34 and 42, the claim terms “head tracking technology” and “head tracking sensor” are ambiguous.  These terms are interpreted under 35 U.S.C. 112(f), and the corresponding structure could not be found in the specification.  Therefore it is unclear what the metes and bounds of the structure of these terms are.  The claims are examined as meaning as structure capable of performing the recited function.
For claims 36 and 43, the claim terms “eye tracking technology” and “eye tracking sensor” are ambiguous.  These terms are interpreted under 35 U.S.C. 112(f), and the corresponding structure could not be found in the specification.  Therefore it is unclear what the metes and bounds of the structure of these terms are.  The claims are examined as meaning as structure capable of performing the recited function.
For claim 39, the claim term “having” (line 6) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 41, the claim term “having” (line 11) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open. 
For claim 41, the claim term “having” (line 31) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open. 
For claim 47, the claim term “having” (line 4) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open. 
For claim 47, the claim term “having” (line 20) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 47, the claim language “automatically determining, via the computing apparatus and based at least on one or more of the data indicative of the user input or the tracking data…” is ambiguous.  Specifically, it is unclear what the scope of the term “automatically” is.  If the determination was truly automatic, it wouldn’t be dependent on the claimed “at least on one or more of the data indicative of the user input or the tracking data.”  Therefore, the “automatically” is automatic is some limited sense and the examiner is not sure how limited to the automatic determination actually is.  The claim is examined as just meaning “determining, via the computing apparatus and based at least on one or more of the data indicative of the user input or the tracking data….”
For claim 47, the claim language “automatically modifying, via the computing apparatus and based on determining that the target value has not been reached …” is ambiguous.  Specifically, it is unclear what the scope of the term “automatically” is.  If the modification was truly automatic, it wouldn’t be dependent on the claimed “at least on one or more of the data indicative of the user input or the tracking data.”  Therefore, the “automatically” is automatic is some limited sense and the examiner is not sure how limited to the automatic modification actually is.  The claim is examined as just meaning “modifying, via the computing apparatus and based on determining that the target value has not been reached ….”
For claim 47, the claim term “the plurality of steps” (line 21) lacks antecedent basis and therefore the examiner cannot ascertain what steps are being referred to.  The claim is examined as referring to the displaying, receiving, tracking, determining, and modifying steps.
Dependent claim(s) 31-40, 42-46, and 48-49 fail to cure the ambiguity of independent claim(s) 30, 41, and 47, thus claim(s) 30-49 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 30-49 is/are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 30 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim 30 meets the first prong of the step 2A analysis because it is directed to a/an abstract idea, as evidenced by the claim language of “causing display … of a virtual object having an observable property,” “receiving data indicative of a user input with respect to the virtual object,” “causing tracking of one or more movements of a user to generate tracking data,” “based at least on one or more of the user input or the tracking data, determining whether a target value is reached, the target value indicative of user perception of the observable property,” “causing modifying, based on the determining that the target value has not been reached, of the observable property of the virtual object,” “causing display … of the virtual object having the modified observable property,” and “iteratively performing the plurality of steps until the target value is reached.”  This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper.  Specifically, many of these steps may be thought about and then expressed by displaying them by writing down or drawing them on paper.  The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application.  That is, there appears to be no tangible improvement in a technology, effect of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of a particular article to a different state or thing as a result of this claimed subject matter.  As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more.  The additional elements are “a head-mountable display device,” “at least one data processor,” and “at least one computer-readable storage medium.”  However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by para [0024] of Applicant’s specification as originally filed, which identifies that the “head-mountable BR device can be any type of a VR device, which can include a low-cost device” and para [0056] of Applicant’s specification, which states “[t]he VR device includes at least one data processor, a visual interface, and memory storing instructions for execution by the at least one data processor.”  Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
Claim 41 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim 30 meets the first prong of the step 2A analysis because it is directed to a/an abstract idea, as evidenced by the claim language of “causing display … of at least one virtual object having at least one property [and] display the at least one virtual object … during an eye condition assessment or correction activity,” “receiving data indicative of a user input with respect to the at least one virtual object, the user input generated based on input acquired from the user during the eye condition assessment or correction activity,” “causing tracking of movements of one or more of a head of the user or at least one eye of the user during the eye condition assessment or correction activity to generate tracking data,” “determining, based at least on one or more of the data indicative of the user input or the tracking data, whether a target value associated with at least one assessment or correction parameter has been reached, wherein the target value of the at least one assessment or correction parameter is indicative of a perception of the at least one property of the at least one virtual object by the user,” “based on determining that the target value has not been reached, causing modifying of the at least one virtual object, the causing modifying comprising: determining, based at least on one or more of the user input or the tracking data, a modification factor for the at least one property of the at least one virtual object; and causing display … of the at least one virtual object having the at least one property modified according to the modification factor,” and “wherein the causing display of the at least one virtual object, the receiving the data indicative of user input, the causing tracking, the determining whether the target value has been reached, and the causing modifying of the at least one virtual object are iteratively performed until the target value is reached.”  This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper.  Specifically, many of these steps may be thought about and then expressed by displaying them by writing down or drawing them on paper.  The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application.  That is, there appears to be no tangible improvement in a technology, effect of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of a particular article to a different state or thing as a result of this claimed subject matter.  As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more.  The additional elements are “a head-mountable display device,” “at least one data processor,” and “at least one computer-readable storage medium.”  However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by para [0024] of Applicant’s specification as originally filed, which identifies that the “head-mountable BR device can be any type of a VR device, which can include a low-cost device” and para [0056] of Applicant’s specification, which states “[t]he VR device includes at least one data processor, a visual interface, and memory storing instructions for execution by the at least one data processor.”  Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
Claim 47 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim 30 meets the first prong of the step 2A analysis because it is directed to a/an abstract idea, as evidenced by the claim language of “displaying … at least one virtual object having at least one observable property,” “collecting … data indicative of a user input with respect to the at least one virtual object,” “tracking … movements of one or more of a head of the user or at least one eye of the user during the eye condition assessment or correction activity to generate tracking data,” “automatically determining … based at least on one or more of the data indicative of the user input or the tracking data, whether a target value associated with at least one assessment or correction parameter has been reached, wherein the target value of the at least one assessment or correction parameter is indicative of a perception of the at least one property of the at least one virtual object by the user,” “automatically modifying … based on determining that the target value has not been reached, the at least one property of the at least one virtual object,” “displaying … the at least one virtual object having the modified at least one property,” and “iteratively performing the plurality of steps until the target value is reached.”  This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper.  Specifically, many of these steps may be thought about and then expressed by displaying them by writing down or drawing them on paper.  The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application.  That is, there appears to be no tangible improvement in a technology, effect of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of a particular article to a different state or thing as a result of this claimed subject matter.  As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more.  The additional elements are “a head-mountable display device,” “at least one data processor,” and “at least one computer-readable storage medium.”  However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by para [0024] of Applicant’s specification as originally filed, which identifies that the “head-mountable BR device can be any type of a VR device, which can include a low-cost device,” para [0056] of Applicant’s specification, which states “[t]he VR device includes at least one data processor, a visual interface, and memory storing instructions for execution by the at least one data processor,” and para [0084] of Applicant’s specification as originally filed, which state “[t]he VR device 208 can be configured to use a head tracking technology….”  Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
In view of the above, independent claims 30, 41, and 47 fail to recite patent-eligible subject matter under 35 U.S.C. 101.  Dependent claim(s) 31-40, 42-46, and 48-49 fail to cure the deficiencies of independent claims 30, 41, and 47 by merely reciting additional abstract ideas, further limitations on abstract ideas already recited, and/or additional elements that fail to recite significantly more.  Thus, claim(s) 30-49 is/are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 30-32, 35-45, and 47-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0308099 to Stack in view of U.S. Patent Application Publication No. 2010/0073469 to Fateh.
For claim 30, Stack discloses a computing apparatus (30, 32, 34) (Fig. 1B) configured for one or more of vision assessment or vision correction (Abstract) (para [0001]), the computing apparatus configured to communicate with a head-mountable display device (“headset,” para [0068]), the head-mountable display device configured to render one or more virtual images (i.e. via 20) (see Fig. 1B) (Abstract), the computing apparatus comprising:
at least one data processor (30); and
wherein the computing apparatus is configured to perform a plurality of steps (see Fig. 8) comprising:
	causing display, on the head-mountable display device, of a virtual object (40) having an observable property (as can be seen in Fig. 3) (104) (Fig. 8);
	receiving data indicative of a user input with respect to the virtual object (116) (Fig. 8);
	causing tracking of one or more movements of a user to generate tracking data (124, 126, 128, and/or 130) (Fig. 8);
	based at least on one or more of the user input or the tracking data, determining whether a target value is reached, the target value indicative of user perception of the observable property (146, 150, 152and/or 160) (Fig. 8) (para [0109]-[0113]).
Stack does not expressly disclose at least one computer-readable storage medium storing a plurality of computer-executable instructions; the plurality of computer-executable instructions are executed by the at least one data processor; causing modifying, based on determining that the target value has not been reached, of the observable property of the virtual object; causing display, on the head-mountable display device, of the virtual object having the modified observable property; and iteratively performing the plurality of steps until the target value is reached.
However, Fateh teaches at least one computer-readable storage medium storing a plurality of computer-executable instructions (para [0058]-[0059); the plurality of computer-executable instructions are executed by the at least one data processor (para [0058]-[0059); causing modifying, based on determining that the target value has not been reached, of the observable property of the virtual object (808) (Fig. 8); causing display, on the head-mountable display device, of the virtual object having the modified observable property (810) (Fig. 8); and iteratively performing the plurality of steps until the target value is reached (812) (Fig. 8)
It would have been obvious to a skilled artisan to modify Stack to include at least one computer-readable storage medium storing a plurality of computer-executable instructions; the plurality of computer-executable instructions are executed by the at least one data processor; causing modifying, based on determining that the target value has not been reached, of the observable property of the virtual object; causing display, on the head-mountable display device, of the virtual object having the modified observable property; and iteratively performing the plurality of steps until the target value is reached, in view of the teachings of Fateh, for the obvious advantage of taking into account improvement in eye function over time, especially if the patient is undergoing therapy to evaluate the effectiveness of therapy.  Additionally, a computer-readable storage medium would be obvious because it a suitable means by which to store software that may be executed by the processor.
For claim 31, Stack further discloses wherein the head-mountable display device is configured to (Examiner’s Note: functional language, i.e., capable of) display the virtual object to the user wearing the head-mountable display device during an eye condition assessment or correction activity (see Fig. 8) (Abstract) (para [0001]).
For claim 32, Stack further discloses wherein the user input with respect to the virtual object comprises input acquired from the user during the eye condition assessment or correction activity via at least one user input device in data communication with the computing apparatus (i.e., via 26 in Fig. 1B).
For claim 35, Stack further discloses wherein the causing tracking of the one or more movements of the user to generate tracking data comprises causing tracking of one or more movements of at least one eye of the user (para [0055]).
For claim 36, Stack further discloses wherein the causing tracking of one or more movements of at least one eye of the user comprises causing eye tracking technology associated with the head-mountable display device to generate data related to one or more of object tracking, directionality, or fixation of the at least one eye of the user (para [0055]), the eye tracking technology comprising at least one eye tracking sensor (para [0055]).
For claim 37, Stack further discloses wherein the determining whether the target value is reached comprises calculating, based at least on the user input, a value for a parameter associated with the user perception of the observable property (para [0109]-[0113]).
For claim 38, Stack further discloses wherein the value for the parameter comprises at least one of an angle of binocular disparity, a ratio in contrast between a foreground and a background of the virtual object, an angular size of the virtual object, a position of the virtual object in a field of view, a brightness of the virtual object, a depth of the virtual object, a length of time of visibility of the virtual object, or a speed of the virtual object (para [0109]-[0113]) (more specifically, see 126-130 in Fig. 8, the “x, y” being position).
For claim 39, Stack, as modified, further discloses wherein causing modifying of the observable property of the virtual object comprises: calculating, based at least on one or more of the tracing data or the user input, a modification factor (para [0096] of Fateh); and generating, based at least on the modification factor, data for display of the virtual object having the modified observable property (para [0096] of Fateh).
For claim 40, Stack, as modified, further discloses wherein the causing modifying of the observable property of the virtual object further comprises incrementally adjusting the modification factor as the plurality of steps are iteratively performed (para [0096]-[0097] of Fateh).
For claim 41, Stack discloses a computing apparatus (30, 32, 34) (Fig. 1B) configured for one or more of vision assessment or vision correction (Abstract) (para [0001]), the computing apparatus configured to communicate with a head-mountable display device (“headset,” para [0068]), the head-mountable display device configured to render one or more virtual images (i.e. via 20) (see Fig. 1B) (Abstract), the computing apparatus comprising:
at least one data processor (30); and
wherein the computing apparatus is configured to perform a plurality of steps (see Fig. 8) comprising:
	causing display, on the head-mountable display device, of at least one virtual object (40) having at least one property (as can be seen in Fig. 3) (104) (Fig. 8), the head-mountable display device configured to (Examiner’s Note: functional language, i.e., capable of) display the at least one virtual object to a user wearing the head-mountable display device during an eye condition assessment or correction activity (see Fig. 8) (Abstract) (para [0001]);
	receiving data indicative of a user input with respect to the at least one virtual object (116) (Fig. 8), the user input generated based on input acquired from the user during the eye condition assessment or correction activity (see Fig. 8) (Abstract) (para [0001]);
	causing tracking of movements of one or more of a head of the user or at least one eye of the user during the eye condition assessment or correction activity to generate tracking data (124, 126, 128, and/or 130) (Fig. 8);
	determining, based at least on one or more of the data indicative of the user input or the tracking data, whether a target value associated with at least one assessment or correction parameter has been reached, wherein the target value of the at least one assessment or correction parameter is indicative of a perception of the at least one property of the at least one virtual object by the user (146, 150, 152and/or 160) (Fig. 8) (para [0109]-[0113]).
Stack does not expressly disclose at least one computer-readable storage medium storing a plurality of computer-executable instructions; the plurality of computer-executable instructions are executed by the at least one data processor; based on determining that the target value has not been reached, causing modifying of the at least one virtual object, the causing modifying comprising: determining, based at least on one or more of the user input or the tracking data, a modification factor for the at least one property of the at least one virtual object; and causing display, on the head-mountable display device, of the at least one virtual object having the at least one property modified according to the modification factor; wherein the causing display of the at least one virtual object, the receiving the data indicative of the user input, the causing tracking, the determining whether the target value has been reached, and the causing modifying of the at least one virtual object are iteratively performed until the target value is reached.	
However, Fateh teaches at least one computer-readable storage medium storing a plurality of computer-executable instructions (para [0058]-[0059); the plurality of computer-executable instructions are executed by the at least one data processor (para [0058]-[0059); based on determining that the target value has not been reached, causing modifying of the at least one virtual object (808) (Fig. 8), the causing modifying comprising: determining, based at least on one or more of the user input or the tracking data, a modification factor for the at least one property of the at least one virtual object (para [0096]); and causing display, on the head-mountable display device, of the at least one virtual object having the at least one property modified according to the modification factor (810) (Fig. 8) (para [0096]); wherein the causing display of the at least one virtual object, the receiving the data indicative of the user input, the causing tracking, the determining whether the target value has been reached, and the causing modifying of the at least one virtual object are iteratively performed until the target value is reached (812) (Fig. 8).
It would have been obvious to a skilled artisan to modify Stack to include at least one computer-readable storage medium storing a plurality of computer-executable instructions; the plurality of computer-executable instructions are executed by the at least one data processor; based on determining that the target value has not been reached, causing modifying of the at least one virtual object, the causing modifying comprising: determining, based at least on one or more of the user input or the tracking data, a modification factor for the at least one property of the at least one virtual object; and causing display, on the head-mountable display device, of the at least one virtual object having the at least one property modified according to the modification factor; wherein the causing display of the at least one virtual object, the receiving the data indicative of the user input, the causing tracking, the determining whether the target value has been reached, and the causing modifying of the at least one virtual object are iteratively performed until the target value is reached., in view of the teachings of Fateh, for the obvious advantage of taking into account improvement in eye function over time, especially if the patient is undergoing therapy to evaluate the effectiveness of therapy.  Additionally, a computer-readable storage medium would be obvious because it a suitable means by which to store software that may be executed by the processor.
For claim 42, Stack, as modified, further discloses wherein the causing tracking of movements of the head of the user comprises causing head tracking technology associated with the head-mountable display device to generate data related to one or more of positioning, rotation, or tilt of a user’s head during an eye condition assessment or correction activity, the head tracking technology comprising at least one head tracking sensor (Examiner’s Note: the alternative limitation in claim 41, from which claim 42 depends, is relied upon in the rejection and therefore the further limitation(s) of this not relied upon alternative only modify a condition that has not been met).
For claim 43, Stack further discloses wherein the causing tracking of movements of at least one eye of the user comprises causing eye tracking technology associated with the head-mountable display device to generate data related to one or more of object tracking, directionality, or fixation of the at least one eye of the user (para [0055]), the eye tracking technology comprising at least one eye tracking sensor (para [0055]).
For claim 44, Stack further discloses discloses wherein the value for the at least one assessment or correction parameter comprises at least one of an angle of binocular disparity, a ratio in contrast between a foreground and a background of the virtual object, an angular size of the virtual object, a position of the virtual object in a field of view, a brightness of the virtual object, a depth of the virtual object, a length of time of visibility of the virtual object, or a speed of the virtual object (para [0109]-[0113]) (more specifically, see 126-130 in Fig. 8, the “x, y” being position)..
For claim 45, Stack, as modified, further discloses wherein causing modifying of the at least one property of the at least one virtual object further comprises incrementally adjusting the modification factor as the plurality of steps are iteratively performed (para [0096]-[0097] of Fateh).
For claim 47, Stack discloses a method for performing one or more of vision assessment or vision correction (Abstract) (para [0001]), the method comprising:
displaying, on a head-mountable display device worn on a head of a user (“headset,” para [0068]), at least one virtual object having at least one observable property (as can be seen in Fig. 3) (104) (Fig. 8), the head-mountable display device in data communication with a computing apparatus (30, 32, 34) (Fig. 1B); 
collecting, at the computing apparatus, data indicative of a user input with respect to the at least one virtual object (116) (Fig. 8);
tracking, via tracking technology associated with the head-mountable display device (i.e., 26 in Fig. 1B), movements of one or more of a head of the user or at least one eye of the user during the eye condition assessment or correction activity to generate tracking data via the computing apparatus (124, 126, 128, and/or 130) (Fig. 8);
automatically determining, via the computing apparatus and based at least on one or more of the data indicative of the user input or the tracking data, whether a target value associated with at least one assessment or correction parameter has been reached, wherein the target value of the at least one assessment or correction parameter is indicative of a perception of the at least one property of the at least one virtual object by the user (146, 150, 152and/or 160) (Fig. 8) (para [0109]-[0113]).
Stack does not expressly disclose automatically modifying, via the computing apparatus and based on determining that the target value has not been reached, the at least one property of the at least one virtual object; displaying, on the head-mountable display device worn on the head of the user, the at least one virtual object having the modified at least one property; and iteratively performing the plurality of steps until the target value is reached.
However, Fateh teaches automatically modifying, via the computing apparatus and based on determining that the target value has not been reached, the at least one property of the at least one virtual object (808) (Fig. 8); displaying, on the head-mountable display device worn on the head of the user, the at least one virtual object having the modified at least one property (810) (Fig. 8); and iteratively performing the plurality of steps until the target value is reached (812) (Fig. 8)
It would have been obvious to a skilled artisan to modify Stack to include automatically modifying, via the computing apparatus and based on determining that the target value has not been reached, the at least one property of the at least one virtual object; displaying, on the head-mountable display device worn on the head of the user, the at least one virtual object having the modified at least one property; and iteratively performing the plurality of steps until the target value is reached, in view of the teachings of Fateh, for the obvious advantage of taking into account improvement in eye function over time, especially if the patient is undergoing therapy to evaluate the effectiveness of therapy.  Additionally, a computer-readable storage medium would be obvious because it a suitable means by which to store software that may be executed by the processor.
For claim 48, Stack further discloses wherein the performing the one or more of vision assessment or vision correction comprises an individual user session (para [0089]-[0090] and [0092]), and the iteratively performing the plurality of steps until the target value is reached is performed within the individual user session (para [0089]-[0090] and [0092]).
For claim 49, Stack further discloses wherein the performing the one or more of vision assessment or vision correction comprises a plurality of user sessions (para [0089]-[0090] and [0092]), and the iteratively performing the plurality of steps until the target value is reached is performed over the plurality of user sessions (para [0089]-[0090] and [0092]).
Claim(s) 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stack in view of Fateh, and further in view of U.S. Patent Application Publication No. 2013/0171596 to French.
For claims 33-34, Stack and Fateh do not expressly disclose wherein the causing tracking of the one or more movements of the user to generate tracking data comprises causing tracking of one or more head movements of the user, wherein the causing tracking of one or more head movements of the user comprises causing head tracking technology associated with the head-mountable display device to generate data related to one or more of positioning, rotation, or tilt of a user’s head during an eye condition assessment or correction activity, the head tracking technology comprising at least one head tracking sensor.
However, French teaches wherein the causing tracking of the one or more movements of the user to generate tracking data comprises causing tracking of one or more head movements of the user (para [0029], [0034], [0061], and/or [0067]), wherein the causing tracking of one or more head movements of the user comprises causing head tracking technology associated with the head-mountable display device to generate data related to one or more of positioning, rotation, or tilt of a user’s head during an eye condition assessment or correction activity (para [0029], [0034], [0061], and/or [0067]), the head tracking technology comprising at least one head tracking sensor (para [0029], [0034], [0061], and/or [0067]).
It would have been obvious to a skilled artisan to modify Stack wherein the causing tracking of the one or more movements of the user to generate tracking data comprises causing tracking of one or more head movements of the user, wherein the causing tracking of one or more head movements of the user comprises causing head tracking technology associated with the head-mountable display device to generate data related to one or more of positioning, rotation, or tilt of a user’s head during an eye condition assessment or correction activity, the head tracking technology comprising at least one head tracking sensor, in view of the teachings of French, for the obvious advantage of taking into account more parameters and more data to make a more robust diagnosis such as those disclosed in Stack.
Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stack in view of Fateh, and further in view of U.S. Patent Application Publication No. 2010/0086221 to Stankiewicz et al. (hereinafter “Stankiewicz”).
For claim 46, Stack and Fateh do not expressly disclose wherein the causing modifying of the at least one property of the at least one virtual object further comprises randomly adjusting the modification factor as the plurality of steps are iteratively performed.
However, Stankiewicz teaches wherein the causing modifying of the at least one property of the at least one virtual object further comprises randomly adjusting the modification factor as steps are performed (para [0065], [0069], and [0070]).
It would have been obvious to a skilled artisan to modify Stack wherein the causing modifying of the at least one property of the at least one virtual object further comprises randomly adjusting the modification factor as the plurality of steps are iteratively performed, in view of the teachings of Stankiewicz, for the obvious advantage of simulating the variability in the human visual system, which is also at least somewhat random (see para [0070] of Stankiewicz).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791